

Exhibit 10(a)(ii)














Digi International Inc.
2016 Omnibus Incentive Plan


(Executive) Restricted Stock Unit Award Agreement


Digi International, Inc. (the “Company”), pursuant to its 2016 Omnibus Incentive
Plan (the “Plan”), hereby grants an Award of restricted Stock Units to you, the
Participant named below. The terms and conditions of this Award are set forth in
this Restricted Stock Unit Award Agreement (the “Agreement”), consisting of this
cover page and the Terms and Conditions on the following pages, and in the Plan
document, which has been provided to you. To the extent any capitalized term
used in this Agreement is not defined, it shall have the meaning assigned to it
in the Plan as it currently exists or as it is amended in the future.
Name of Participant:
Number of Restricted Stock Units:
Grant Date:__________, 20__
Vesting Schedule:
Vesting Date(s)
Number of Stock Units that Vest









By signing below, you agree to all of the terms and conditions contained in this
Agreement and in the Plan document. You acknowledge that you have reviewed these
documents and that they set forth the entire agreement between you and the
Company regarding the grant to you of the number of Restricted Stock Units
specified in the table above.
PARTICIPANT:
DIGI INTERNATIONAL INC.
 
By:
 
Title:






--------------------------------------------------------------------------------






Digi International Inc.
2016 Omnibus Incentive Plan


(Executive) Restricted Stock Unit Award Agreement
Terms and Conditions


(a)Scheduled Vesting. If you remain employed (which includes other service
relationships described in Section 5 of the Plan) by the Company or any of its
Affiliates continuously from the Grant Date specified on the cover page of this
Agreement, then the Units will vest in the numbers and on the dates specified in
the Vesting Schedule on the cover page of this Agreement.


(b)Accelerated Vesting. Vesting of the Units may be accelerated during the term
of the Award at the discretion of the Committee in accordance with Section 16.2
of the Plan. Upon your death or termination of employment due to your disability
(within the meaning of Section 22(e)(3) of the Code), this Award shall become
fully vested.


(c)Effect of Change in Control. The following provisions shall apply if a Change
in Control (as defined in Section 3(d)) occurs while Units remain outstanding
pursuant to this Award:


(1)If the surviving or successor entity (which may include the Company), or such
entity’s parent corporation, continues, assumes or replaces this Award (with
such adjustments as may be required or permitted by Section 17 of the Plan),
this Award or its replacement shall remain outstanding and be governed by its
terms, including Section 3(c)(3) below. For these purposes, this Award shall be
considered assumed or replaced if, in connection with the Change in Control,
either (i) the contractual obligations represented by the Award are expressly
assumed by the surviving or successor entity (or its parent corporation) with
appropriate adjustments to the number and type of securities subject to the
Award that preserves the intrinsic value of the Award existing at the time of
the Change in Control, or (ii) you have received a comparable equity-based award
that preserves the intrinsic value of this Award existing at the time of the
Change in Control and contains terms and conditions that are substantially
similar to those of this Award.


(2)If and to the extent that this Award is not continued, assumed or replaced in
connection with a Change in Control, then all outstanding Units shall fully vest
at or immediately prior to the effective time of the Change in Control. The
Committee may alternatively provide that this Award shall be canceled at or
immediately prior to the effective time of the Change in Control in exchange for
a payment to you in an amount equal to the fair market value (as determined in
good faith by the Committee) of the consideration that would otherwise be
received in the Change in Control transaction by a Company stockholder for the
number of Shares for which outstanding Units could then be settled (or, if no
consideration would be received by the Company’s stockholders in the Change of
Control transaction, the fair market value (as determined in good faith by the
Committee) of such number of Shares immediately prior to the Change in Control).
Payment of any such amount may be made in such form, on such terms and subject
to such conditions as the Committee determines in its discretion, which may or
may not be the same as the form, terms and conditions applicable to payments to
the Company’s stockholders in connection with the Change in Control, and may, in
the Committee’s discretion, include subjecting such payments to escrow or
holdback terms comparable to those imposed upon the Company’s stockholders under
the Change in Control, or calculating and paying the present value of payments
that would otherwise be subject to escrow or holdback terms.


(3)If and to the extent that this Award is continued, assumed or replaced under
the circumstances described in Section 3(c)(1), and if within 12 months after
the Change in Control you experience an Employment Termination Event (as defined
in Section 3(e)), then this Award and any outstanding Units shall immediately
vest in full.





--------------------------------------------------------------------------------






(d)Change in Control. “Change in Control” means one of the following:


(i)any individual, entity or Group (a “Person”) becomes a “beneficial owner” (as
defined in Rule 13d-3 or any successor rule under the Exchange Act), directly or
indirectly, of 30% or more of the combined voting power of the Company’s voting
securities, except that the following shall not constitute a Change in Control:
(A) any acquisition or beneficial ownership by the Company or a Subsidiary; (B)
any acquisition or beneficial ownership by any employee benefit plan (or related
trust) sponsored or maintained by the Company or one or more Subsidiary; (C) any
formation of a Group consisting solely of beneficial owners of the Company’s
voting securities as of the effective date of the Plan, or any repurchase or
other acquisition by the Company of its voting securities that causes any Person
to become the beneficial owner of 30% or more of the Company’s voting
securities, in either case so long as such Person does not acquire beneficial
ownership of additional Company voting securities after the Person initially
became the beneficial owner of 30% or more of the Company’s voting securities by
one of the means described in this clause (C); or (D) any acquisition of
beneficial ownership by any entity with respect to which, immediately following
such acquisition, more than 50% of the combined voting power of such entity’s
then outstanding voting securities is beneficially owned, directly or
indirectly, by all or substantially all of the Persons who beneficially owned
the Company’s voting securities immediately prior to such acquisition in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such acquisition;


(ii)individuals (A) who are, as of the effective date of the Plan, directors of
the Company, or (B) who are elected as directors of the Company subsequent to
the Grant Date and whose initial election, or nomination for initial election by
the Company’s stockholders, was approved by at least a majority of the then
Continuing Directors (collectively, “Continuing Directors”) cease for any reason
to constitute a majority of the members of the Board; or


(iii)the consummation of a Fundamental Change unless, immediately following such
Fundamental Change, all or substantially all of the Persons who were the
beneficial owners of the Company’s voting securities immediately prior to such
Fundamental Change beneficially own, directly or indirectly, more than 50% of
the combined voting power of the then outstanding voting securities of the
surviving or acquiring entity (or its Parent) resulting from such Fundamental
Change in substantially the same proportions as their ownership, immediately
prior to such Fundamental Change, of the Company’s voting securities.


(iv)Notwithstanding the foregoing, to the extent that this Award constitutes a
deferral of compensation subject to Code Section 409A, then no Change in Control
shall be deemed to have occurred upon an event described in this Section 3(d)
unless the event would also constitute a change in ownership or effective
control of, or a change in the ownership of a substantial portion of the assets
of, the Company under Code Section 409A.


(e)Employment Termination Event. An “Employment Termination Event” will be
deemed to have occurred upon either: (i) the involuntary termination of your
employment for reasons other than Cause (as defined in Section 3(f)), or (ii)
the voluntary termination of your employment for Good Reason (as defined in
Section 3(g)).


(f)Cause. “Cause” means only the following: (i) your indictment or conviction
of, or a plea of nolo contendere to, (A) any felony (other than any felony
arising out of negligence), or any misdemeanor involving moral turpitude with
respect to the Company, or (B) your commission any crime or offense involving
dishonesty with respect to the Company; (ii) theft or embezzlement by you of
Company property or commission of similar acts involving dishonesty or moral
turpitude; (iii) repeated material negligence in the performance of your duties
after you have received written notice of the same; (iv) your failure to devote
substantially all





--------------------------------------------------------------------------------




of your working time and efforts during normal business hours to the Company’s
business; (v) your knowing engagement in conduct that is materially injurious to
the Company; or (vi) your knowingly providing materially misleading information
concerning the Company to the Company’s Board of Directors, any governmental
body or regulatory agency or to any lender or other financing source or proposed
financing source of the Company.


(g)Good Reason. “Good Reason” means only the following: (i) the failure of the
Company to pay any material amount due to you under a prevailing Employment
Agreement; (ii) a meaningful diminution, without Cause, as defined above, in
your responsibilities or job functions unless approved by you; (iii) a material
reduction in your total compensation potential as defined by annual base salary
and cash compensation targets; or (iv) your relocation to an office location
greater than 50 miles from your office location at the time of a Change in
Control.


1.Effect of Termination of Employment. Except as otherwise provided in
accordance with Sections 3(b) or 3(c)(3), if you cease to be employed by the
Company or any of its Affiliates prior to the Vesting Date(s) specified on the
cover page of this Agreement, you will forfeit all unvested Units.


2.Settlement of Units. After any Units vest pursuant to Section 3, the Company
shall, as soon as practicable (but no later than March 15 of the year following
the calendar year in which such Units vest), cause to be issued and delivered to
you, or to your designated beneficiary or estate in the event of your death, one
Share in payment and settlement of each vested Unit. Delivery of the Shares
shall be effected by an appropriate entry in the stock register maintained by
the Company’s transfer agent with a notice of issuance provided to you, or by
the electronic delivery of the Shares to a brokerage account you designate, and
shall be subject to the tax withholding provisions of Section 6 and compliance
with all applicable legal requirements, including compliance with the
requirements of applicable federal and state securities laws, and shall be in
complete satisfaction and settlement of such vested Units.


3.Tax Consequences and Withholding. As a condition precedent to the delivery of
Shares in settlement of the Units, you are required to make arrangements
acceptable to the Company for payment of any federal, state, local or foreign
withholding taxes that may be due as a result of the settlement of vested Units.
The Company will retain a portion of the Shares that would otherwise be
delivered to you in settlement of vested Units, which retained Shares shall have
a Fair Market Value equal to the amount required to be withheld, unless you
provide notice to the Company prior to the vesting date of the Units that you
desire to pay cash or direct the Company (or any Affiliate) to withhold from
payroll or other amounts payable to you any sums required to satisfy such
withholding tax obligations, and otherwise agree to satisfy such obligations in
accordance with the provisions of Section 15 of the Plan. Delivery of Shares
upon the vesting of Units is subject to the satisfaction of applicable
withholding tax obligations.


4.No Stockholder Rights. The Units subject to this Award do not entitle you to
any rights of a holder of the Company’s Stock. You will not have any of the
rights of a stockholder of the Company in connection with the grant of Units
subject to this Agreement unless and until Shares are issued to you in
settlement of the Units as provided in Section 5.


5.Plan Document. This Agreement and the Award are subject to all the provisions
of the Plan, and to all interpretations, rules and regulations that may, from
time to time, be adopted and promulgated by the Committee pursuant to the Plan.
If there is any conflict between the provisions of this Agreement and the Plan,
the provisions of the Plan will govern.


6.Choice of Law. This Agreement will be interpreted and enforced under the laws
of the state of Minnesota (without to its conflicts or choice of law
principles).


7.Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.







--------------------------------------------------------------------------------




8.Discontinuance of Employment. This Agreement does not give you a right to
continued employment with the Company or Affiliate, and the Company or any such
Affiliate may terminate your employment at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.


9.Section 409A of the Code. The award of Units as provided in this Agreement and
any issuance of Shares pursuant to this Agreement are intended to be exempt from
Section 409A of the Code under the short-term deferral specified in Treas. Reg.
§ 1.409A-l(b)(4).


By signing the cover page of this Agreement or otherwise accepting this Award in
a manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan document.





